Citation Nr: 1113389	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-32 722	)	DATE
	)
	)


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a June 24, 2009, Board decision which denied reopening previously denied claims of entitlement to service connection for bronchial asthma and bilateral hearing loss.


REPRESENTATION

Moving party represented by:  Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran, who is the moving party, served on active duty from 
June 1970 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) as a result of a July 2009 motion filed by the moving party.

As was noted in the June 24, 2009 Board decision, the issue of entitlement to an increased rating for the Veteran's diabetes was raised in correspondence dated in March and April 2009.  Also, in April 2006 correspondence the Veteran raised the issues of entitlement to service connection for quadruple bypass heart surgery, osteoporosis and arthritis, total hip replacement, and allergies.  It is unclear whether issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The June 24, 2009, Board decision which denied reopening previously denied claims of entitlement to service connection for bronchial asthma and bilateral hearing loss was supported by the evidence of record; and it is not shown that the applicable statutory and regulatory provisions existing at that time were incorrectly applied, such that they involved undebatable error that would have led to a materially different outcome.


CONCLUSION OF LAW

The June 24, 2009, Board decision that denied reopening previously denied claims of entitlement to service connection for bronchial asthma and bilateral hearing loss did not contain clear and unmistakable error.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1400-20.1407 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Board decisions are considered final and binding in the absence of a showing of CUE.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1400-1407.  In order for CUE to exist, (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

There are two requirements to establish a CUE claim: 1) the alleged error must have been outcome determinative; and 2) the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To reasonably raise CUE, there must be some degree of specificity as to what the alleged error is, and unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).   

Under the law in effect at that time of the June 24, 2009, Board decision, a claim for service connection which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).
  
Factual Background

The Veteran filed an initial claim for service connection for bronchial asthma and bilateral hearing loss in November 1996.  By rating decision dated in June 1997, the RO denied service connection for bronchial asthma and bilateral hearing loss, finding that these disorders pre-existed the Veteran's military service and were not aggravated by military service.  Evidence considered at that time included service treatment records, letters from the Veteran's private physician, VA treatment records and the report of VA examinations.  Although the RO provided notice of this denial the Veteran did not perfect an appeal.  Thus, the June 1997 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2004, the Veteran submitted a claim to reopen.  In connection with this claim, the RO afforded the Veteran a VA respiratory examination in August 2004.  By rating decision dated in October 2004, the RO found that the Veteran had failed to submit "new and material evidence" pursuant to 38 U.S.C.A. § 5108.  The Veteran subsequently perfected an appeal to the Board. 

In connection with his appeal, the Veteran testified before a Veterans Law Judge at a Travel Board hearing at the RO in September 2006.  

In August 2007, the Board remanded the claim for further development, to include attempting to obtain treatment records referred to by the Veteran at the recent hearing; obtaining a VA medical opinion; and proving proper notice pursuant to the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the August 2007 Board remand, the RO sent proper notice pursuant to Kent.  The RO also sent the Veteran a letter in May 2008 asking for more information from about the dates of the alleged hospitalizations for his bronchial asthma and scheduled the Veteran for an audiological examination.  Unfortunately, the Veteran did not respond to the correspondence dated in May 2008 and failed to report VA examinations scheduled for July 2008 and January 2009.

In the June 24, 2009, decision, the Board found that the Veteran had failed to submit new and material evidence to reopen his previously denied claim of entitlement to service connection for bronchial asthma and bilateral hearing loss.

Analysis

In support of his claim of CUE, the Veteran argues that a "temporary file" was created at the time of a September 2006 Travel Board hearing and the records included in the "temporary file" were never associated with the claims file.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  In this case, the Veteran has not presented any clear evidence to rebut the presumption of regularity.  VA is not required to "prove" that any evidence associated with a temporary file was incorporated into the permanent claims file.  Rather, as a matter of law, it is the Veteran who must rebut the presumption of regularity.  He has not done so.  The Board further notes that the record does not reflect and the Veteran has not described any additional evidence which has not been associated with the claims file.

Second, the Veteran argues that he withdrew the issue concerning bilateral hearing loss during the September 2006 Travel Board hearing so the issue should not have been addressed in the June 24, 2009, Board decision.  A review of the September 2006 hearing transcript reveals testimony regarding both the Veteran's claims for bronchial asthma and bilateral hearing loss.  There is no indication that at the time of the hearing that the Veteran wished to withdraw the hearing loss issue.  Furthermore, even if the Veteran had withdrawn the issue concerning bilateral hearing loss, there would be no prejudice to the Veteran in the Board's deciding that issue.  

The Veteran also argues that his claim was granted by the Veterans Law Judge during the September 2006 Travel Board hearing.  A review of the September 2006 hearing transcript is negative for any indication that the Veteran's claim was awarded at the hearing.  Significantly, the Veterans Law Judge indicated that she was not going to be making a decision the day of the hearing to which the Veteran replied, "I know."  See Hearing Transcript, page 23.  

Of those arguments advanced by the Veteran, the only one that addresses the June 2009 Board decision itself is his assertion that a temporary file created at the time of the September 2006 Board hearing was not incorporated into the file considered by the Board in the 2009 decision.  While the Veteran has presented no evidence that such a file was prepared or that the presumption of regularity can be rebutted, a breach of a duty to assist cannot constitute CUE, and "grave procedural error" does not render a decision of VA non-final.  A CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact and that an incomplete record, factually correct in all other respects, is not CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  Thus, even assuming arguendo that the Board decision in question violated the duty to assist, such failure cannot as a matter of law be the basis for a CUE claim.  The regulations governing CUE in Board decisions specifically provide that the failure of the duty to assist cannot constitute CUE in a Board decision.  38 C.F.R. § 20.1403(d).

Moreover, there is no failure of the duty to assist in connection with the June 2009 Board decision.  The Board remanded the claims in August 2007 for additional development and the directed actions were taken; however, the Veteran did not respond to a letter requesting additional information and he failed to report to a VA examination.  There was no evidence submitted since the final June 1997 rating decision that could be considered new and material.  That is, there was no evidence submitted which, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate either claim.  

Thus, the Board finds that there is no CUE in the June 24, 2009 Board decision.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Such notice is not required because the issue on appeal involves a motion for review of a prior final Board decision on the basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time.  No additions to the record may be considered. 


ORDER

CUE not having been show, the claim for revision or reversal of a June 24, 2009 Board decision finding that the Veteran had failed to submit new and material evidence to reopen previously denied claims of entitlement to service connection for bronchial asthma and bilateral hearing loss is denied.




                       ____________________________________________
	M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



